NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMOR MEDINA DEL ROSARIO; ELVIE                  No. 17-56466
CANLAS DEL ROSARIO,
                                                D.C. No. 3:16-cv-00649-BEN-NLS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

WELLS FARGO BANK, N.A., as Trustee
for the Merrill Lynch Mortgage Investors
Trust, Series 2006-F1.; PNC MORTGAGE,
INC., FKA National City Mortgage
Company,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Amor Medina Del Rosario and Elvie Canlas Del Rosario appeal pro se from

the district court’s order denying their motion to vacate its judgment dismissing


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their diversity action alleging claims related to their mortgage. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.

1993). We affirm.

      The district court did not did not abuse its discretion by denying appellants’

motion to vacate because appellants failed to establish any basis for relief. See id.

at 1263 (grounds for reconsideration under Federal Rule of Civil Procedure 60(b)).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-56466